Citation Nr: 1010371	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  03-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 
1976 and from March 1986 to March 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal for a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In June 2008, Veteran and his wife testified at a 
personal hearing before the undersigned at the RO.  In 
September 2008, the Board, in pertinent part, remanded the 
issue remaining on appeal for additional development.  A July 
2009 rating decision granted an increased 40 percent rating 
for the Veteran's service connected fibromyalgia effective 
March 16, 2001. 

The Board notes that a July 2009 rating decision code sheet 
indicated individual unemployability was denied, but the 
available record does not show the Veteran was notified of 
this determination.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that a 
claim for a total rating based on individual unemployability 
is generally a rating theory and "not a separate claim for 
benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  The Court, however, declined to decide whether, in a 
case where TDIU is part of a claim for an increased 
disability rating, the issue of TDIU would be inextricably 
intertwined with any determination regarding the proper 
schedular rating of the underlying disability or 
disabilities.  Id. at 455.  As the TDIU issue has not been 
developed for appellate review and is not inextricably 
intertwined with proper schedular rating of an underlying 
disability, the issue listed on the title page of this 
decision is the only matter remaining on appeal.  The Board 
finds, however, that the issue of notice of the denial of 
TDIU must be referred to the RO for appropriate action.  See 
38 C.F.R. § 19.25 (2009).




FINDINGS OF FACT

1.  The 40 percent rating assigned for the Veteran's service-
connected fibromyalgia is the maximum schedular evaluation 
available. 

2.  There is no probative evidence that the Veteran's 
service-connected fibromyalgia presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
fibromyalgia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability evaluation has been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  

In this case, the Veteran was provided VCAA notice by 
correspondence dated in May 2002, October 2003, July 2005, 
September 2005, and October 2008.  There was a readjudication 
of his claim in a July 2009.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34 (holding that providing a veteran with 
adequate notice after the initial adjudication of the claim 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication when the claim is thereafter readjudicated in a 
supplemental statement of the case).  Accordingly, VA's duty 
to notify in this case has been satisfied.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record on appeal shows that VA obtained and 
associated with the record all available and identified in-
service and post-service records, including the Veteran's 
records from the Social Security Administration (SSA).  The 
record also shows that the Veteran was afforded VA 
examinations in February 2002, July 2006, and March 2009 
which are adequate for adjudication of the appeal.  The 
examiners are shown to have provided medical opinions as to 
the severity of the service connected disability with 
adequate medical rationale.  See Barr v. Nicholson, 21 Vet 
App 303 (2007).  The Board also finds that the post-remand VA 
examination in March 2009 substantially complied with the 
remand instructions. 

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the 
appellant.

Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2009).  The Court has held that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In this case, the RO granted service connection for 
fibromyalgia in a May 2002 rating decision and assigned a non 
compensable evaluation effective from March 16, 2001, the 
date after the Veteran's date of separation from active 
service, under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  
Thereafter, a July 2009 rating decision granted an increased 
40 percent evaluation effective from March 16, 2001.

Diagnostic Code 5025 provides disability ratings that range 
from 10 to 40 percent, dependent upon the frequency and 
duration of exacerbations of the fibromyalgia, based on the 
whole-body manifestations of the disorder, including 
musculoskeletal pain and tender points, fatigue, sleep 
disturbance, stiffness, paresthesia, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.

The current 40 percent rating is the maximum evaluation 
allowed under Diagnostic Code 5025 for fibromyalgia, and it 
contemplates symptoms that are constant, or nearly so, and 
refractory to therapy.  The evidence show the Veteran's 
fibromyalgia is manifested by constant, or nearly constant, 
trigger points, unexplained fatigue, sleep disturbance, 
paresthesia, difficulty concentrating, and musculoskeletal 
symptoms.  The service-connected disability is appropriately 
rated under Diagnostic Code 5025.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  As the Veteran is receiving 
the highest schedular evaluation for this disability, a 
schedular increase is not warranted.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the case outside the norm so as to warrant an extraschedular 
rating.  The Veteran's service-connected disability is 
adequately rated under the available schedular criteria.  See 
Thun v. Peake, 22 Vet. App. 111, 115-117 (2008).  The 
objective findings of physical impairment are well 
documented.  The overall evidence of record in this case is 
not indicative of a marked interference with employment as a 
result of the service-connected disability.  In fact, at his 
personal hearing the Veteran reported that he was unable to 
work as a result of his combined effects of his disabilities 
and that his doctors had not indicated it was due to any 
specific disorder.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the claim for an increased 
rating. 


ORDER

Entitlement to an initial rating in excess of 40 percent for 
fibromyalgia is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


